DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.
Claim Objections
Claim 9 objected to because of the following informalities:  claim 9 recites “…and transmit to the media file to the de-multiplexer.” should be change to recites “…and transmit . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the chunk" in claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the forward offset data field" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aono et al (US 2008/0019445) and further in view of Werner et al (US 7792925). 
For claim 1, Aono et al teach a method of playing back content by a playback device (e.g. figure 2 shows a playback device), comprising: 
providing a media having content data (e.g. figure 3, paragraph 72: “ operation of the image decoding device 200 when the bitstream as shown in Fig.3(a) is decoded…”) and header (e.g. paragraph 72: “… reproduction of the bitstream at a double-speed…decoding unit 201 to skip the frame of an input bitstream to the image header of a next frame when the ‘prediction usage flag’ of the frame is set to ‘0’”), the content data having a plurality of media frames and the header having a plurality of flag (e.g. figure 3: “Reference image number” and “Prediction usage Flag”). 
decoding the content data by a playback device (e.g. “decoding device 200”); 
displaying content on a display screen from the decoded content data (e.g. paragraph 5: “I and P frames” are displayed in the high speed reproduction, paragraph 72, double speed playback); 
receiving a user request (e.g. paragraph 83: “when the user instruct to carry out reproduction of a bitstream at quadruple-speed”); 

decoding one or more media frames from the subset of the plurality of media frames based on the identified flag (e.g. paragraph 83: “…variable length decoding unit 201 to skip the frame of an input bitstream to the image header of the next frame when  the ‘prediction usage flag’ of the frame is set to ‘0’”). 
Aono et al do not further specify a media file supplied by a media server, wherein the media file having data and header. Werner et al teach a media file supplied by a media server, wherein the media file having data and header (e.g. figure 2A, column 3, lines 45-58). It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Aono et al and Werner et al to store the “prediction usage flag” of Anono et al in a file header as shown in Werner et al to allow high speed reproduction by decoding images at the maximum processing speed permitted for the CPU (e.g. paragraph 10, Aono et al) when playback back video from a server at high speed. 
For claim 2, Aono et al teach a plurality of data fields, and wherein the plurality of flags and data fields of the header references portions of the content data (e.g. figure 3, paragraph 72, when skip the frame number with “prediction usage Flag” is 0 is and frame number with “prediction usage Flag” value of 1 is to be decoded). 
For claim 3, Aono et al teach each flag of the plurality of flags has a one to one corresponding reference to each data field of the plurality of data fields (e.g. figure 3, paragraph 72, when skip the frame number with “prediction usage Flag” is 0 is and frame number with “prediction usage Flag” value of 1 is to be decoded).

For claim 5, Aono et al teach bypassing decoding of a remainder of the chunk based on the decoded flag (paragraph 83: “…variable length decoding unit 201 to skip the frame of an input bitstream to the image header of the next frame when  the ‘prediction usage flag’ of the frame is set to ‘0’”). 
For claim 8, Aono et al teach bypassing decoding of a portion of the chunk based on the decoded flag (paragraph 83: “…variable length decoding unit 201 to skip the frame of an input bitstream to the image header of the next frame when  the ‘prediction usage flag’ of the frame is set to ‘0’”).
For claim 6, Aono et al teach decoding only a portion of the chunk based on the decoded flag (e.g. figure 3, paragraph 72, when skip the frame number with “prediction 
For claim 7, Aono et al teach decoding another chunk within the media file based on the decoded flag (e.g. figure 3, paragraph 72, when skip the frame number with “prediction usage Flag” is 0 is and frame number with “prediction usage Flag” value of 1 is to be decoded).
For claim 10, Aono et al do not further disclose a synchronization circuitry coupled to the video and audio decoders, the video and audio decoders decoding respective video and audio chunk data and supplying the decoded video and chunk data to the synchronization circuitry. Werner et al teach a synchronization circuitry coupled to the video and audio decoders, the video and audio decoders decoding respective video and audio chunk data and supplying the decoded video and chunk data to the synchronization circuitry (e.g. column 1, lines 47-59). It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the teaching of Werner et al into the teaching of Aono et al to synchronize playback of video and audio to improve quality of the playback.
For claim 11, Aono et al teach decoded flag references a data field of the plurality of data fields that points directly to a particular media frame of the content data (e.g. figure 3, each frame corresponds to a frame number and each frame has a Prediction Usage Flag). 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aono et al and Werner et al, as applied to claims 1-8 and 10-11, Kashima (US 2002/0087999). 
For claim 9, Aono et al do not further disclose a storage media storing the media file; and a controller coupled to the storage media and arranged to retrieve the media file from the storage media based on a user request and transmit to the media file to the de-multiplexer.
Werner et al teach a storage media storing the media file; and a controller coupled to the storage media and arranged to retrieve the media file from the storage media based on a user request (e.g. figures 2A-2B, column 2, lines 48-58). It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the teaching of Werner et al into the teaching of Aono et al to provide a method and apparatus which does not require user to change preferences of the video player prior to downloading video (e.g. Werner et al, column 2, lines 38-45) to improve convenience for user. 
Aono et al and Werner et al do not further specify transmit the media file to the de-multiplexer. Kashima teaches transmit the media file to the de-multiplexer (e.g. figure 7, Transport stream demultiplex and decoder 702). It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the teaching of Kashima into the teaching of Aono et al and Werner et al to provide a method and apparatus which does not require user to change preferences of the video player prior to downloading video (e.g. Werner et al, column 2, lines 38-45) to improve convenience for user.
Allowable Subject Matter
Claims 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484